Citation Nr: 0836468	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right arm nerve 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June to August 
1987, and active service from October 2004 to October 2005, 
including service in Kuwait and in Iraq from November 2004 to 
September 2005 in support of Operation Iraqi Freedom.  Honors 
and Awards include a Bronze Star Medal, a National Defense 
Service Medal-2, an Iraq Campaign Medal, a Global War on 
Terrorism Service Medal, and a Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript is of record.

During the hearing, the veteran raised the issue of service 
connection for a cervical spine disability.  As this issue 
has not yet been adjudicated, it is referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  The veteran was exposed to large weapons fire during his 
service in a war zone, and has suffered from ringing in his 
ears since that exposure.

2.  The veteran does not have a current bilateral hearing 
disability.

3.  The record contains credible lay evidence of an injury to 
the veteran's right knee during service, and medical evidence 
of a right knee disability was shown by the evidence of 
record less than two months after his discharge from service.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability for VA compensation purposes.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).  

2.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  

3.  A right knee disability was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, hearing loss & tinnitus

The veteran reports that he has had difficulty with his 
hearing and "asks for a lot of repeats" since his service 
in the Gulf War.  During his May 2008 Board hearing he 
testified that he served in a combat zone, and was exposed to 
IED's and gunfire.  He testified that he fired, from his 
shoulder, a 50 caliber "shoulder fire heat-seeking missile" 
around four times during his Operation Iraqi Freedom service.  
He testified that he had no difficulty with his hearing prior 
to his service in the Southwest Asia Theater, and said that 
his exposure to civilian noise prior to his service in the 
Southwest Asia Theater was "barely none . . . very little."  
He added that his job during active duty service was Infantry 
and "14 Portable Air Defense."  He also testified that he 
was exposed to "gun fire and Hollister fire" during his 
National Guard Infantry service.  DD-214 confirms combat 
service in Operation Iraqi Freedom, and confirms a military 
occupational specialty of "Man Portable Air Defense System 
Crewmember" and Infantryman.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

As the veteran is a Gulf War combat veteran, 38 C.F.R. § 
1154(b) must be considered.  See also 38 C.F.R. § 3.304(d).  
Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no record of any 
complaints, diagnosis, or treatment for a hearing/ear 
disorder, but do include the following audiology record from 
October 2000:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
15
15
20
10
Left 
ear
20
20
20
5
15

In December 2006 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  Audiometry portion of 
the examination yielded the follow thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
25
25
25
25
Left 
ear
25
25
30
30
25

Speech Recognition scores were 100 percent in the right ear, 
and 96 percent in the left ear.  Word recognition was 
"excellent" for each ear.  According to the examiner, these 
findings show "clinically normal" hearing in the right ear, 
and "mild sensorineural loss from 2-3 K Hz, left ear."  The 
examiner then averred as follows:

I cannot resolve this issue without 
resort to mere speculation.  

Since there are no audiometrics for 
comparison, it cannot be stated that 
the unprotected military noise exposure 
initiated this veteran's mild loss in 
the left ear, especially since he has 
had some unprotected occupational noise 
exposure, as a crane operator, since 
D/C from the service. 

Service connection for hearing loss may only be granted if 
the veteran's claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes.  The veteran's 
claim in this instance ultimately fails because he does not 
meet the auditory thresholds or the speech recognition score 
criteria outlined in 38 C.F.R. 
§ 3.385.  The evidence establishes that the veteran does not 
have a hearing loss disability in either ear within the 
meaning of 38 C.F.R. § 3.385.  The veteran does not currently 
have hearing loss, based on audiology testing completed in 
December 2006, with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  The 
Board acknowledges that the veteran may sincerely notice 
diminished hearing ability, but VA regulations under 38 
C.F.R. § 3.385 provide the parameters of a recognized hearing 
loss disability for compensation purposes.  As the veteran 
does not currently meet the criteria for hearing loss 
disability in either ear, the Board concludes that 
entitlement to service connection is not warranted.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and his appeal must be denied.  See Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

The veteran also seeks service connection for tinnitus.  As 
stated before, he reports that he was exposed to very heavy 
artillery fire during his service in the Southwest Asia 
Theater.  During his May 2008 hearing he testified that he 
first noticed "high-pitched sounds . . . [like] the pitching 
sounds that you get out of electrical wires" after firing 
the 50-caliber machine gun.

As stated before, the veteran was accorded a C&P audiology 
examination in December 2006.  According to the examiner the 
veteran's tinnitus "is not typical of noise induced hearing 
loss."  Unfortunately, no rationale was provided for this 
opinion.  

VA caselaw provides that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  

In this case the Board notes that the veteran is not only 
competent to report as to the nature of his symptoms (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
complaints of a ringing in his ear(s) since service to be 
consistent with the circumstances of his service, and thus 
credible.  38 C.F.R. § 3.303(a); 3.304(d).  In that regard 
the Board notes that the veteran has been service-connected 
for left ear sensorineural hearing loss.  Moreover, nothing 
in the regulatory or statutory provisions requires both 
medical and competent lay evidence; rather, they make clear 
that competent lay evidence can be sufficient in and of 
itself).  Buchanan v. Nicholson, 451 F.3d 1335.  Accordingly, 
based on the veteran's combat service during Operation Iraqi 
Freedom (which entailed the veteran's use of large caliber 
weapons and his exposure to extremely loud weapons fire) and 
on the veteran's report of tinnitus since this exposure, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that a grant of service connection for tinnitus 
is warranted.  38 C.F.R. §§.3.102, 3.303.  

II.  Service connection, right knee

The veteran also seeks service connection for a right knee 
disorder, which he says began during his tour in the 
Southwest Asia Theater.  He reports that he injured the knee 
during combat operations, and points out that he required 
surgery on the knee within six months of his separation from 
active duty.  He also remarks that service treatment records 
contain no mention of a right knee problem because he endured 
the pain "while rotating back to CONUS and processing for 
discharge.  

As aptly noted by the veteran, STRs contains no record of any 
complaints, diagnosis, or treatment for a right knee 
disorder, but VA treatment records dating from December 2005 
document the veteran as reporting an injury, which he 
described as a pop, to his right knee "in approximately July 
2005."  Magnetic resonance imaging (MRI) testing of the 
right knee in January 2006 revealed a tear of the posterior 
horn of the medial meniscus; a small lesion of the proximal 
tibia; and two lesions in the posterior soft tissue just 
superior to the knee.  

In January 2006 the veteran was accorded a C&P examination.  
During the examination he reported that he injured his right 
knee while "at a shooting range in August of 2005," which 
the Board notes would have been during his deployment to the 
Southwest Asia Theater of Operations. He complained of knee 
pain, which he said was aggravated by prolonged standing, 
prolonged walking, and weather changes, but denied any 
swelling, locking or buckling.  He also reported difficulty 
climbing stairs, and added that he was unable to run, squat, 
or sit for longer than one hour.  The examiner noted that the 
veteran had undergone a "partial medial meniscectomy" in 
April of 2006.  

Physical examination found right medial and lateral 
tenderness, and a flat, freely movable and nontender 
arthroscopic scar.  Diagnosis was "right knee sprain status 
post posterior horn tear."  Unfortunately, an opinion as to 
etiology was not proffered.  Nevertheless, the Board finds 
the evidence sufficient for a grant in the veteran's favor.

Although there is no documented evidence of a right knee 
injury during service, medical records confirm that the 
veteran sought treatment from VA for his right knee, and 
disability was found, less than two months following his 
separation from active duty.  The evidence also informs that 
he veteran underwent right knee surgery within six months of 
his separation from service.  Moreover, while the injury is 
not alleged to have occurred during combat, the Board notes 
that the veteran is nonetheless competent to report as to his 
in-service experiences and symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(2); 
see also Buchanan, 451 F.3d 1331, 1335 (Lay evidence is one 
type of evidence that must be considered, if submitted, when 
a veteran's claim seeks disability benefits).  The Board 
further finds his allegations to be consistent with the 
circumstances of his service, and thus credible.  38 C.F.R. § 
3.303(a).  The record thus contains credible lay evidence of 
incurrence during service and a disability diagnosed less 
than two months after discharge from service.  Service 
connection for a right knee disability under the provisions 
of 38 C.F.R. § 3.303 is thus warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in January 2006 the veteran was apprised of 
the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a September 2006 letter he was 
notified of how VA determines disability ratings and 
effective dates.  Although the September letter was sent 
after the rating decision, since service connection for 
bilateral hearing loss is being denied, no disability rating 
or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran.  The Board thus 
finds that the veteran was provided adequate notice in 
accordance with 38 U.S.C.A. §§ 5103, 5103A with regard to his 
claims for service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  The 
veteran has also been accorded multiple C&P examinations; the 
reports of which are of record.  In addition, he appeared and 
testified before the undersigned Veterans Law Judge; the 
transcript of which is of record.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is granted.

Service connection for a right knee disability is granted.

Service connection for bilateral hearing loss is denied.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for a right arm disorder.  During his May 2008 
Board hearing he testified regarding the onset of numbness in 
his right arm after his deployment, and said that he went to 
the TMC (Troop Medical Center) in Iraq for treatment.  He 
testified that he was given anti-inflammatory medications and 
a follow-up appointment, but said that before he could go 
back for his appointment he was sent home due to another 
medical condition.  He ruminated as to whether the numbness 
stemmed from "wearing of the body armor and the pads and 
stuff."

Service treatment records dated in January 2005 document 
complaints of numbness "1/2 way between elbow and shoulder 
to tips of fingers x 6 days."  Diagnosis was "cubital 
tunnel syndrome (r) [right]."  Post-service (VA) treatment 
records advise of neck pain radiating down both arms, right 
greater than left.  

As stated before, the veteran was accorded a C&P joints 
examination in June 2006.  During the examination he reported 
the onset of neck pain in December 2004, which the Board 
notes would have been during his deployment to the Southwest 
Asia Theater of Operations.  He also complained of 
"associated right arm pain on the posterior aspect to the 
level of just above the elbow" during his deployment.  
According to the examiner, physical examination of the 
cervical spine showed "right paraspinal tenderness," but 
the examiner did not comment further as to a right arm 
disorder.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The record contains credible evidence of a current right arm 
disorder, which the veteran avers began during service.  The 
evidence also confirms that the veteran was provided 
treatment for right arm complaints during service.  However, 
the veteran has not been accorded a C&P examination with 
regard to his claim for service connection for a right arm 
disability.  This is particularly remiss since the veteran's 
claim is entitled to consideration, if warranted, under the 
provisions of 38 C.F.R. § 3.317.  In accordance with 
McLendon, and in compliance with 38 C.F.R. § 3.159, the 
matter must therefore be remanded for a VA examination and 
opinion.  McLendon, 20 Vet. App. 79.  Since the claims file 
is being returned it should be updated to include any VA 
treatment records compiled since May 20, 2008.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
veteran dating from May 20, 2008.  If no 
such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for a neurological 
examination with regard to his claim for 
service connection for a right arm 
disorder.  The claims file must be made 
available to, and reviewed by, the 
examiner(s), and the examiner(s) must state 
that the claims file was reviewed in the 
report provided.  All indicated tests should 
be performed, and all findings reported in 
detail.   

NOTE:  The examiner should set forth the 
appropriate diagnosis or diagnoses of all 
conditions found in the right arm and the 
etiology thereof.  If any disorder found is 
determined to be attributable to a medically 
explained (known) illness or injury, the 
examiner must opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
said disorder was incurred during active 
military service.  The examiner's attention 
is directed to the January 2005 STR 
diagnosing cubital tunnel syndrome.

If the examiner is not able to provide a 
diagnosis for the symptoms experienced by 
the veteran, it should be fully explained 
why a diagnosis cannot be provided.  In the 
event that a diagnosis cannot be provided, 
then the current Compensation and Pension 
Examination Gulf War Guidelines must be 
followed.  A complete rationale for all 
conclusions and opinions must be provided
 
3.  Readjudicate the veteran's claim for 
service connection for a right arm 
disability under all applicable theories of 
entitlement.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


